SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of September, 2015 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Oil and Natural Gas Production in August Rio de Janeiro, September 16, 2015 – Petróleo Brasileiro S.A. – Petrobras announces that its average production of oil and natural gas, in Brazil and abroad, was 2.88 million barrels of oil equivalent per day (boed) in August 2015, an increase of 3.1% compared to July, when the volume produced was 2.80 million. This production represents a new historical record, 0.8% higher than the last record of 2.86 million boed reached in December 2014. This volume is also 4.5% higher than the registered in August 2014 (2.76 million boed). Oil and gas production in Brazil Petrobras’ total production of oil and natural gas in Brazil was 2.69 million boed, a 3.1% increase compared to the previous month (2.61 million boed), also representing a new domestic production record (0.6% higher than the last record of 2.67 million boed reached in December 2014). It is worth noting that, the total production operated by Petrobras in the country, includind the portion operated for the partners, exceeded for the first time the 3 million barrels of oil equivalent per day, reaching 3.01 boed. The Company’s oil production was 2.21 million barrels of oil (bpd), 3% higher than the 2.14 million bpd produced the previous month, constituting thus the second best historic milestone. The increase is due to the starting of operation on July 31, 2015 of the FPSO Cidade de Itaguaí anchored in Iracema Norte, located in northwest of the Lula field, in the Santos Basin pre-salt area. This plataform has the capacity to process 150 thousand barrels of oil and 8 million m³ of gas daily. Additionally, the return of operation platforms that were under stops scheduled maintenance was also a factor that contributed to the good performance of the month. Natural gas production in Brazil, excluding the liquefied volume, also represented a new record of 77.2 million m³/day (3.6% higher than the previous month). New records in pre-salt In the pre-salt area, two new records were achieved: the daily production operated by Petrobras, with volume of 896 thousand bpd registered on August 19; and the monthly production operated by the Company, which reached 859 thousand bpd for the month. www.petrobras.com.br/ir Contacts: PETRÓLEO BRASILEIRO S.A. – PETROBRAS | Investor Relations Department I e-mail: petroinvest@petrobras.com.br Av. República do Chile, 65 – 10th floor, 1002 – B – 20031-912 – Rio de Janeiro, RJ | Phone: 55 (21) 3224-1510 / 3224-9947 FORWARD-LOOKING STATEMENTS This release includes forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, that are subject to risks and uncertainties. The forward-looking statements, which address the Company’s expected business and financial performance, among other matters, contain words such as “believe,” “expect,” “estimate,” “anticipate,” “optimistic,” “intend,” “plan,” “aim,” “will,” “may,” “should,” “could,” “would,” “likely,” and similar expressions. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date on which they are made. There is no assurance that the expected events, trends or results will actually occur. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information or future events or for any other reason. The Company’s actual results could differ materially from those expressed or forecast in any forward-looking statements as a result of a variety of assumptions and factors. These factors include, but are not limited to, the following: (i) failure to comply with laws or regulations, including fraudulent activity, corruption, and bribery; (ii) the outcome of ongoing corruption investigations and any new facts or information that may arise in relation to the “Lava Jato Operation”; (iii) the effectiveness of the Company’s risk management policies and procedures, including operational risk; and (iv) litigation, such as class actions or proceedings brought by governmental and regulatory agencies. A description of other factors can be found in the Company’s Annual Report on Form 20-F for the year ended December 31, 2014, and the Company’s other filings with the U.S. Securities and Exchange Commission. Oil and gas production abroad 192 thousand boed were produced abroad, 3.8% higher the 185 thousand boed produced in July, mainly due to the return of operation of the Saint Malo field platform, located in the Gulf of Mexico, in the United States. Oil production was 101 thousand bpd, 5.2% higher than the 969 thousand bpd produced in July and the average natural gas production abroad was 15.4 million m³/day, 1.9% higher than July’s production, which was 15.1 million m³/day. www.petrobras.com.br/ir Contacts: PETRÓLEO BRASILEIRO S.A. – PETROBRAS | Investor Relations Department I e-mail: petroinvest@petrobras.com.br Av. República do Chile, 65 – 10th floor, 1002 – B – 20031-912 – Rio de Janeiro, RJ | Phone: 55 (21) 3224-1510 / 3224-9947 FORWARD-LOOKING STATEMENTS This release includes forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, that are subject to risks and uncertainties. The forward-looking statements, which address the Company’s expected business and financial performance, among other matters, contain words such as “believe,” “expect,” “estimate,” “anticipate,” “optimistic,” “intend,” “plan,” “aim,” “will,” “may,” “should,” “could,” “would,” “likely,” and similar expressions. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date on which they are made. There is no assurance that the expected events, trends or results will actually occur. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information or future events or for any other reason. The Company’s actual results could differ materially from those expressed or forecast in any forward-looking statements as a result of a variety of assumptions and factors. These factors include, but are not limited to, the following: (i) failure to comply with laws or regulations, including fraudulent activity, corruption, and bribery; (ii) the outcome of ongoing corruption investigations and any new facts or information that may arise in relation to the “Lava Jato Operation”; (iii) the effectiveness of the Company’s risk management policies and procedures, including operational risk; and (iv) litigation, such as class actions or proceedings brought by governmental and regulatory agencies. A description of other factors can be found in the Company’s Annual Report on Form 20-F for the year ended December 31, 2014, and the Company’s other filings with the U.S. Securities and Exchange Commission. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:September 16, 2015 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
